DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 41 and 42 each recite “a heater” however, a review of the specification resulted in no recitation of the phrase “heater”. The Examiner cannot find this part in the drawings or the specification therefore claims 41 and 42 lack proper written description. For examination purposes, “the heater” will be treated as a heat radiator in a similar manner as claim 31. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 recites “the pump includes: the pump body including a through-hole passing through the shaft and disposed to face the motor” where it is unclear to the Examiner how the pump body includes a through hole passing through the shaft. The recited section appears to read as if the through hole is within the shaft and now the shaft is part of the pump body. This claim is rejected for being unclear and indefinite. For examination purposes the claim will be interpreted as the through hole being for the shaft to pass through.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 23, 24, 27, 29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0104055 (Satou hereinafter) in view of US 2014/0169995 (Sugihara hereinafter).
Regarding claim 23, Satou teaches a pump device (Figure 1) that discloses a motor (Motor 111) including a shaft disposed along a central axis extending in an axial direction (Annotated Figure 1 provided below); a pump disposed on one side of the motor in the axial direction and driven by the motor via the shaft (Pump 110 per ¶ 5); and an inverter circuit to drive the pump (Control Circuit 122 per ¶ 6); wherein the motor includes a housing to accommodate a rotor and a stator (Housing surrounding 111 where the motor will inherent have a stator and a rotor per the annotated Figure 1); the pump includes: a pump rotor attached to the shaft (Annotated Figure 1 below); a pump body to accommodate the pump rotor (Pump Body 103); and a pump cover to cover an opening that opens at one side of the pump body in the axial direction (Pump Cover 104); wherein the pump cover includes a cover extension extending from an outer edge portion of the pump cover in a radial direction to an outside of a sidewall of the housing (Extension comprising the controller housing 120); and the pump cover is provided to come into thermal contact with the inverter circuit (Clearly shown in Figure 1).

    PNG
    media_image1.png
    572
    692
    media_image1.png
    Greyscale

Satou is silent with respect to the pump configured to pump oil.
However, Sugihara teaches an oil pump that discloses a gear pump driven by an electric motor (¶ 10) such that the pump rotor of Satou would be replaced with the pump rotor of Sugihara due to each pump being driven by an electric motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the scroll wheels of Satou with the vane rotor of Sugihara via simple substitution to allow for the well-known and predictable outcome of pumping a liquid (read oil) as opposed to air. 
Regarding claim 24, Satou’s modified teachings are described above in claim 23 where Satou further discloses that the cover extension extends from the outer edge portion of the pump cover in the radial direction toward the other side of the motor in the axial direction along the sidewall of the housing (Satou’s extension of 104 as defined by 120 fills this claim limitation).
Regarding claim 27, Satou’s modified teachings are described above in claim 23 where Satou would further disclose that the inverter circuit is provided to come into thermal contact with the cover extension (As seen in Figure 1 of Satou, the inverter circuit is in contact with 120 via 123 and some manner of thermal contact is therefore made).
Regarding claim 29, Satou’s modified teachings are described above in claim 23 where Satou further discloses that the cover extension includes an area overlapping the housing and the stator in the axial direction (C29, Please refer to the Annotated Figure 1 of Satou provided above).
Regarding claim 33, Satou’s modified teachings are described above in claim 23 where the combination of Satou and Sugihara would further disclose that the pump includes a pump flow path through which the oil flows in the pump (Sugihara ¶ 32 details an oil path from the pump to the rear bearing as seen in Figure 1 of Sugihara); the motor includes a cooling flow path to introduce the oil flowing through the pump into the motor (Broadest reasonable interpretation of the oil flowing through the motor is a cooling flow); and the inverter circuit is disposed in an area overlapping the cover extension and the pump flow path in the axial direction of the motor (Satou Annotated Figure 1 with C29 being the overlapping area above the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the motor of Satou with the bearings and oil flow path of Sugihara to ensure proper lubrication and cooling. 
Regarding claim 34, Satou’s modified teachings are described above in claim 23 where the combination of Satou and Sugihara would further disclose that the pump includes a pump flow path through which the oil flows in the pump (Sugihara ¶ 32 details an oil path from the pump to the rear bearing as seen in Figure 1 of Sugihara); the motor includes a cooling flow path to introduce the oil flowing through the pump into the motor (Broadest reasonable interpretation of the oil flowing through the motor is a cooling flow); and the inverter circuit is disposed in an area overlapping the cover extension and the cooling flow path in the axial direction of the motor (Satou Annotated Figure 1 with C29 being the overlapping area above the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the motor of Satou with the bearings and oil flow path of Sugihara to ensure proper lubrication and cooling.
Regarding claim 35, Satou’s modified teachings are described above in claim 23 where the combination of Satou and Sugihara would further disclose that the pump includes a pump flow path through which the oil flows in the pump (Sugihara ¶ 32 details an oil path from the pump to the rear bearing as seen in Figure 1 of Sugihara); the motor includes a cooling flow path to introduce the oil flowing through the pump into the motor (Broadest reasonable interpretation of the oil flowing through the motor is a cooling flow); and the inverter circuit is disposed in an area overlapping the cover extension, the pump flow path and the cooling flow path in the axial direction of the motor. (Satou Annotated Figure 1 with C29 being the overlapping area above the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the motor of Satou with the bearings and oil flow path of Sugihara to ensure proper lubrication and cooling.
Claims 25, 26, 28, 30, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 7781926 (Schmidt hereinafter) in view of US 2014/0169995 (Sugihara).
Regarding claim 25, Schmidt teaches a pump device (Figure 2b) that discloses a motor including a shaft rotatably supported about a central axis extending in an axial direction (Motor made of rotor and stator with Shaft 7 in the Annotated Figure 2b below); a pump disposed on one side of the motor in the axial direction and driven by the motor via the shaft (Pump made of impeller 12 opposed to the motor in Figure 2b); and an inverter circuit to drive the pump; wherein the motor includes a housing to accommodate a rotor and a stator (Circuit board 23 per Column 7 Lines 9-42); the pump includes: a pump rotor attached to the shaft (Impeller 12 serves as the rotor of the pump); a pump body to accommodate the pump rotor (Pump body 1); and a pump cover to cover an opening that opens at one side of the pump rotor in the axial direction (Pump Cover per the Annotated Figure 2b); wherein the pump body includes a body extension extending from an outer edge portion of the pump body in a radial direction to an outside of a sidewall of the housing (Pump body with the label extension end); and the pump body is provided to come into thermal contact with the inverter circuit (Column 7 Lines 9-42 discloses the thermal conduction taking place).

    PNG
    media_image2.png
    561
    674
    media_image2.png
    Greyscale

Schmidt is silent with respect to the pump configured to pump oil.
However, Sugihara teaches an oil pump that discloses a gear pump driven by an electric motor (¶ 10) such that the pump rotor of Satou would be replaced with the pump rotor of Sugihara due to each pump being driven by an electric motor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the impeller of Schmidt with the vane rotor of Sugihara 
Regarding claim 26, Schmidt’s modified teachings are described above in claim 25 where Schmidt would further disclose that the body extension extends from the outer edge portion of the pump body in the radial direction toward the other side of the motor in the axial direction along the sidewall of the housing (Shown in the annotated Figure 2b of Schmidt provided above).
Regarding claim 28, Schmidt’s modified teachings are described above in claim 25 where Schmidt further discloses that the inverter circuit is provided to come into thermal contact with the body extension (Column 7 Lines 9-42 of Schmidt).
Regarding claim 30, Schmidt’s modified teachings are described above in claim 25 where Schmidt further discloses that the body extension includes an area overlapping the housing and the stator in the axial direction (Shown in Annotated Figure 2b above of Schmidt). 
Regarding claim 36, Schmidt’s modified teachings are described above in claim 25 where the combination of Schmidt and Sugihara would further disclose that the pump includes a pump flow path through which the oil flows in the pump (Sugihara ¶ 32 details an oil path from the pump to the rear bearing as seen in Figure 1 of Sugihara); the motor includes a cooling flow path capable of introducing the oil flowing through the pump into the motor and cooling the motor by using the oil (Broadest reasonable interpretation of the oil flowing through the motor from the pump is a cooling flow); and the inverter circuit is disposed in an area overlapping the body extension and the pump flow path in the axial direction of the motor (Schmidt Annotated Figure 2b with the Extension End being the overlapping area above the motor).

Regarding claim 37, Schmidt’s modified teachings are described above in claim 25 where the combination of Schmidt and Sugihara would further disclose that  the pump includes a pump flow path through which the oil flows in the pump (Sugihara ¶ 32 details an oil path from the pump to the rear bearing as seen in Figure 1 of Sugihara); the motor includes a cooling flow path capable of introducing the oil flowing through the pump into the motor and cooling the motor by using the oil (Broadest reasonable interpretation of the oil flowing through the motor from the pump is a cooling flow); and the inverter circuit is disposed in an area overlapping the body extension and the cooling flow path in the axial direction of the motor (Schmidt Annotated Figure 2b with the Extension End being the overlapping area above the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the motor of Schmidt with the bearings and oil flow path of Sugihara to ensure proper lubrication and cooling.
Regarding claim 38, Schmidt’s modified teachings are described above in claim 25 where the combination of Schmidt and Sugihara would further disclose that the pump includes a pump flow path through which the oil flows in the pump (Sugihara ¶ 32 details an oil path from the pump to the rear bearing as seen in Figure 1 of Sugihara); the motor includes a cooling flow path capable of introducing the oil flowing through the pump into the motor and cooling the motor by using the oil (Broadest reasonable interpretation of the oil flowing through the motor from the pump is a cooling flow); and the inverter circuit is disposed in an area overlapping the body extension, the pump flow path and the cooling flow path in the axial direction of the motor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the motor of Schmidt with the bearings and oil flow path of Sugihara to ensure proper lubrication and cooling.
Regarding claim 39 (As best understood), Schmidt’s modified teachings are described above in claim 36 where the combination of Schmidt and Sugihara would further disclose that the pump includes: the pump body including a through-hole passing through the shaft and disposed to face the motor (Pump Body 1 of Schmidt features a through hole for the shaft 7 as does Sugihara in Figure 1 for their respective shaft to pass to the pump); a pump-side delivery port to deliver the oil into the motor (Passage 70 of Sugihara); and a first flow path to deliver the oil into the motor using pressurization of the pump from the pump-side delivery port (Sugihara ¶ 32-38, particularly 32 and 38); and the first flow path passes through a gap between the through-hole and the shaft passing through the through-hole (Shown in Figure 1 of Sugihara).
It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the motor of Schmidt with the oil of Sugihara to allow for additional lubrication and cooling for the motor.
Regarding claim 40, Schmidt’s modified teachings are described above in claim 36 where the combination of Schmidt and Sugihara would further disclose that the motor includes: a motor-side discharge port provided on the motor (Sugihara Discharge channel 71 per ¶ 34); a second flow path to discharge the oil in the motor from the motor-side discharge port (Sugihara passages from the motor through bearings 8 into 71); and a bearing held at an end portion of the housing on the other side in the axial direction and to rotatably support the shaft (Sugihara bearings 8); and the second flow path passes through a gap between the shaft and the bearing (Evident from Figure 1 of Sugihara and ¶ 34-35).

Claims 31, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0104055 (Satou) in view of US 2014/0169995 (Sugihara) and further in view of US 2008/0118380 (Nakanishi hereinafter).
Regarding claim 31, Satou’s modified teachings are described above in claim 23 where Satou further discloses that the inverter circuit is provided to come into contact with the pump body (Under the broadest reasonable interpretation, the inverter circuit is in indirect contact with 103 via 123 and 120 per annotation C31).
Satou is silent with respect to the use of a heat radiator including an insulating property. 
However, Nakanishi teaches a fluid pump with a control circuit in thermal contact with the pump body (Figure 1, circuit board 23 with insulating pads 29a and 29b per ¶ 40-41). The resultant combination would place the insulating pads 29a/29b of Nakanishi at a location between the inverter circuit and pump body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inverter circuit of Satou with the insulating pads of Nakanishi to increase the thermal conductivity from the inverter circuit. 
Regarding claims 41 and 42 (As best understood), Satou’s modified teachings are described above in claims 33 and 34, respectively, where Satou is silent with respect to the inverter circuit includes a heater located in an area overlapping the cover extension and the pump flow path in the axial direction of the motor.
However, Nakanishi teaches a fluid pump with a control circuit in thermal contact with the pump body (Figure 1, circuit board 23 with insulating pads 29a and 29b per ¶ 40-41). The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inverter circuit of Satou with the insulating pads of Nakanishi to increase the thermal conductivity from the inverter circuit.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 7781926 (Schmidt) in view of US 2014/0169995 (Sugihara) and further in view of US 2008/0118380 (Nakanishi).
Regarding claim 32, Schmidt’s modified teachings are described above in claim 25 where Schmidt further discloses that the inverter circuit is provided to come into contact with the pump body (Annotated Figure 2b of Schmidt with Column 7 Lines 9-42 detail the thermal properties of the inverter circuit with respect to the pump body 1).
Schmidt is silent with respect to there being a heat radiator including an insulating property.
However, Nakanishi teaches a fluid pump with a control circuit in thermal contact with the pump body (Figure 1, circuit board 23 with insulating pads 29a and 29b per ¶ 40-41). The resultant combination would place the insulating pads 29a/29b of Nakanishi at a location between the inverter circuit and pump body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inverter circuit of Schmidt with the insulating pads of Nakanishi to increase the thermal conductivity from the inverter circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746